DETAILED ACTION
This Office Action is in response to Amendment filed February 4, 2021.

Claim Objections
Claims 1 are objected to because of the following informalities: on line 24, “firs” should be replaced with “first”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4, 5, 7, 8 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) Regarding claim 1, it is not clear whether “the projection plane” recited on lines 21-22 refers to “a projected plane” recited on line 20 or another plane.
(2) Also regarding claim 1, it is not clear whether “a project plane” recited on line 24 is the same with or different from “a projected plane” recited on line 20.
(3) Further regarding claim 1, it is not clear whether “the projection plane” recited on lines 25-26 refers to “the projection plane” recited on lines 21-22 or “a project plane” recited on line 24.

(5) Still further regarding claim 1, it is not clear whether “the projection plane” recited on line 29 refers to “the projection plane” recited on lines 21-22 or “a projected plane” recited on line 28.
(6) Still further regarding claim 1, it is not clear whether “a projected plane” recited on line 31 refers to “a projected plane” recited on line 20.
(7) Still further regarding claim 1, it is not clear whether “the projection plane” recited on lines 32-33 refers to “the projection plane” recited on lines 21-22 or “a projected plane” recited on line 31.
(8) Still further regarding claim 1, it is not clear whether “a projected plane” recited on line 40 refers to “a projected plane” recited on line 20.
(9) Still further regarding claim 1, it is not clear whether “the projection plane” recited on line 43 refers to “the projection plane” recited on lines 21-22 or “a projected plane” recited on line 40.
Claims 2, 4, 5, 7, 8 and 21 depend on claim 1, and therefore, claims 2, 4, 5, 7, 8 and 21 are also indefinite.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 9 are have been considered but are moot because the arguments do not apply to any of the rejections being used in the current rejection.

Conclusion

Henderson et al. (US 8,217,436)
Andreou et al. (US 8,259,293)
Webster et al. (US 2014/0191115)
Takimoto et al. (US 10,847,668)
Lee et al. (US 10,436,581)
Lo et al. (US 10,103,285)
Johnson et al. (US 9,728,667)
Nagano (US 6,049,118)
Omi et al. (US 7,749,800)
Henkel et al. (US 2018/0158849)
Stark (US 10,283,664)
 
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on (571) 272-2298.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        April 2, 2021
/JAY C KIM/Primary Examiner, Art Unit 2815